IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: SHERIFF'S EXCESS PROCEEDS : No. 427 EAL 2014
LITIGATION                       :
                                 :
                                 : Petition for Allowance of Appeal from the
PETITION OF: JOSEPH O'HARA AND   : Order of the Commonwealth Court
FINN LAND CORP.                  :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.